Citation Nr: 1608907	
Decision Date: 03/07/16    Archive Date: 03/15/16

DOCKET NO.  14-24 097A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral Achilles tendonitis.

2.  Entitlement to service connection for a bilateral leg condition (claimed as calf strain and stress fractures). 

3.  Entitlement to service connection for bilateral upper extremity peripheral neuropathy.

4.  Entitlement to service connection for bilateral hearing loss. 

5.  Entitlement to service connection for periodontitis (claimed as a dental condition).

6.  Entitlement to an initial disability rating higher than 10 percent for tinnitus.  

7.  Entitlement to an initial compensable disability rating for bilateral leg residual scars, status post-lacerations.

8.  Entitlement to an initial compensable disability rating for bilateral tinea pedis and onychomycosis.

9.  Entitlement to an initial compensable disability rating for herpes genitalis.

10.  Entitlement to an initial compensable disability rating for bilateral pes planus and plantar fasciitis.

11.  Entitlement to an initial compensable disability rating for residuals, right hand, status post-transverse fracture of the distal fifth metacarpal.

12.  Entitlement to an initial compensable disability rating for right shoulder strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran had active service from April 21, 1998 to May 29, 1998 and from August 1998 to December 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 6, 2012 and March 28, 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The March 6, 2012  rating decision denied service connection for left and right Achilles tendonitis, left and right leg conditions, and periodontitis; granted service connection and assigned a 10 percent disability rating for tinnitus; and granted service connection with noncompensable disability ratings for bilateral leg residual scars, status post-lacerations; bilateral tinea pedis and onychomycosis; herpes genitalis; bilateral pes planus and plantar fasciitis; residuals, right hand, status post-transverse fracture of the distal fifth metacarpal; and right shoulder strain.  The March 28, 2012  rating decision denied service connection for bilateral hearing loss.  

The Veteran was scheduled for hearing before the Board in Washington, D.C. in June 2015, but failed to report without good cause and has not requested that it be rescheduled.  His hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2015).

Service connection may be awarded for dental conditions for (1) compensation benefits, or (2) outpatient dental treatment purposes.  Pursuant to Veterans Benefits Administration (VBA) Fast Letter 12-18 (July 10, 2012), claims for outpatient dental treatment submitted to VBA should be referred to the Veterans Health Administration (VHA) for preparation of a dental treatment rating.  See also 38 C.F.R. § 3.381 (2014).  Included in the Veteran's claim for service connection due to dental trauma is a claim for service connection for outpatient dental treatment purposes.  See Mays v. Brown, 5 Vet. App. 302 (1993) (any claim for service connection for a dental condition is also a claim for VA outpatient dental treatment).  The Board lacks jurisdiction over that claim, as the RO (i.e., VBA) has only adjudicated the issue of entitlement to service connection for a dental condition.  The RO should refer the inferred claim for dental treatment purposes to VHA for appropriate action.

The issues of entitlement to service connection for a visual disability and hemorrhoids and entitlement to a higher rating for left shoulder strain were raised in the Veteran's July 2014 substantive appeal, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See July 2014 Substantive Appeal (asserting that vision declined during service and can no longer work construction or lift heavy equipment with left shoulder).  The Board does not have jurisdiction over them and refers them to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of entitlement to service connection for hearing loss and bilateral upper extremity peripheral neuropathy and higher disability ratings for bilateral leg residual scars, status post-lacerations; bilateral tinea pedis and onychomycosis; herpes genitalis; bilateral pes planus and plantar fasciitis; right shoulder strain; and residuals of right hand, status post-transverse fracture of the distal fifth metacarpal, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran does not have current diagnoses of left and/or right Achilles tendonitis.

2.  The Veteran does not have current diagnoses of left and/or right leg conditions.

3.  The Veteran does not have a compensable dental or oral disability.

4.  The Veteran's tinnitus is manifested by intermittent noises that occur with vacuuming and persist for 10-15 minutes.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral Achilles tendonitis have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  The criteria for service connection a bilateral leg condition have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).

3.  The criteria for service connection for periodontitis (claimed as dental condition) for VA compensation purposes have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.381 (2015).

4.  The criteria for a disability rating higher than 10 percent for tinnitus have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§5100, 5102-5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015).  VA provided notice regarding the Veteran's service connection claims in February 2010, prior to his discharge from active service, and again in May 2011.  As the Veteran's appeal for a higher initial higher disability rating for tinnitus is a "downstream" issue, his claim has already been substantiated and any discussion of the duty to notify is unnecessary.  Dingess v. Nicholson, 19 Vet. App. 473, 490-491 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007). 

VA also satisfied its duty to assist the Veteran in the development of his claim.  The RO associated the Veteran's service treatment records (STRs), service personnel records (SPRs), and VA treatment records with the claims file.  Neither the Veteran nor his representative has indicated that any non-redundant treatment records are outstanding.  

VA also provided medical examinations and obtained opinions when required.  The examinations are adequate, as the examiners considered the relevant history of the Veteran's symptoms, provided sufficiently detailed descriptions of any disability, and included clear conclusions with supporting data.  Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate).  

While the Veteran was not provided a new examination for his service-connected tinnitus, he will not be prejudiced by the adjudication of his claim, as he provided competent, credible, and probative evidence regarding his symptoms and tinnitus is a unique disability, defined as being subjective.  See Smith v. Principi, 17 Vet. App. 168, 170 (2003) (quoting DORLAND'S ILLUSTRATED MEDICAL DICTIONARY [hereinafter DORLAND'S] 1714 (28th ed. 1994)); DORLAND'S, 1956 (31st ed. 2007); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

In light of the above, the Veteran has had a meaningful opportunity to participate effectively in the processing of these claims, and no prejudicial error has been committed in discharging VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).  


II.  Service Connection 

The Veteran contends that he has disabilities of the lower extremities that began during service due to in-service physical activity, including extensive running and weightlifting.  He also contends that he has a dental disability-periodontitis-that began during his active service.  See June 2012 Notice of Disagreement; July 2014 Substantive Appeal; June 2015 Appellate Brief.

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

VA compensation may be awarded for a disability only if it existed on the date of application-it may not be awarded for a past disability.  Degmetich v. Brown, 8 Vet. App. 208, 211-212 (1995), aff'd, 104 F.3d 1328, 1332 (Fed. Cir. 1997).  But see McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the current disability requirement is satisfied if a claimant has the disability at the time during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

A.  Bilateral Achilles Tendonitis and a Bilateral Leg Condition

The Veteran is not entitled to service connection for left or right Achilles tendonitis or a left or right leg condition.  Evidence does not show that the Veteran has, or has had at any point since filing his initial claim, any diagnosed disabilities of the left or right lower extremities.

The Veteran is competent to report having experienced recurring pain with various activities, and his reports are credible and entitled to probative weight, as they are largely internally consistent.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377, 1377 n.4 (Fed. Cir. 2007); June 2011 VA Treatment Records (complaining of bilateral ankle pain, worse on right side); July 2011 VA Bone Examination (complaining of right shin pain).

The record does not, however, contain competent, credible, and probative evidence that the Veteran was ever diagnosed with disabilities of the lower extremities following the filing of his claims for service connection.  

Post-discharge VA treatment records and examinations contain largely normal physical examinations and no diagnoses of Achilles tendonitis or any musculoskeletal or other leg disabilities.  See June 2011 VA Treatment Records (normal strength in lower extremities, normal gait, normal ankle range of motion bilaterally, normal bilateral knees; diagnosing bilateral ankle pain); July 2011 VA Bone Examination (normal gait, no limitation on standing or walking, and no objective evidence of stress fracture); July 2011 VA Neurology Examination (normal reflexes, normal motor and sensory examinations, normal muscle tone without atrophy, normal gait); July 2011 VA General Examination (noting that the Veteran's Achilles tendonitis had resolved, without residuals or functional limitation; no further evaluation was indicated, as the Veteran declined examination); July 2011 VA Muscle Examination (normal muscle examination); January 2012 VA Treatment Records (examination of musculoskeletal system normal; active problem list includes only ankle arthralgia).

The Veteran asserted in his July 2014 substantive appeal that he was diagnosed with several musculoskeletal disabilities in service and has continued to have similar recurring symptoms since service; however, symptoms of pain and pain with motion, alone, are not disabilities for purposes of VA compensation, and neither the Veteran nor the Board is competent to provide an underlying medical diagnosis related to the Veteran's reported symptoms in this case.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (holding that pain is a symptom that does not alone constitute a disability; there must be a diagnosed or identifiable underlying malady or condition);  Jandreau, 492 F.3d at 1377 n.4; see Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating the need for supporting medical evidence in claim for rheumatic heart disease).  The issues are medically complex, involving the interplay between muscles, bones, ligaments and tendons, and the nervous system, and require specialized education and training.

Moreover, the Board notes that the Veteran's STRs from the year prior to his separation from active service contain largely normal physical examinations.  See February 2012 VA Problem List (showing treatment and diagnoses from 2006 forward at naval hospitals and VA facilities).  While the Veteran's September 2010 STRs contain a list of chronic problems that includes several musculoskeletal problems, STRs from the preceding nine months reveal largely normal physical examinations and no diagnoses of musculoskeletal or neurological disabilities.  See September 2010 STRS (listing limb pain, iliotibial band friction syndrome, segmental dysfunction of lower extremities, fatigue, strain of gastrocnemius muscle of right leg, tendonitis of right Achilles tendon, and open wound of left leg as chronic problems).  But see March 2010 Pre-Discharge VA Examination X-Rays (x-rays of bilateral femurs, bilateral tibia and fibula); May 2010 STRs (no musculoskeletal or neurological issues other than insomnia and drowsiness; examination found normal muscle tone, sensation, muscle bulk, strength, gait, and reflexes); June 2010 STRs (complaining of pain in right hamstring; examination found normal deep tendon reflexes and no sensory abnormalities); June 2010 STRs (complaining of mild pain in right leg following sports injury; no diagnosed disability).  While a Physical Evaluation Board did find the Veteran was unfit for continued service for medical reasons, those reasons were primarily psychiatric and not related to the claimed musculoskeletal and neurological disabilities.  

Accordingly, the preponderance of the competent, credible, and probative evidence of record weighs against the Veteran's claims for service connection for bilateral Achilles tendonitis and a bilateral leg condition.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("In the absence of proof of a present disability there can be no valid claim.").

B.  Dental Condition 

The Veteran contends that he has a dental disability-periodontitis-that warrants compensation.  See July 2014 Substantive Appeal.  

As noted above, the Veteran's claim for dental treatment has been referred to the RO, and the Veteran has been advised by the RO to contact the VA medical facility closest to his home for additional information regarding outpatient dental treatment.  See March 2012 Rating Decision.

If a dental or oral disability is found service connected for compensation purposes, the Veteran will be eligible for VA outpatient dental treatment despite the requirements of a timely application and the restriction to one-time treatment.  38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381(b), 17.161(c) (2015).

Certain dental or oral disabilities may not be service connected for compensation purposes, or are noncompensable under the relevant diagnostic code.  These include treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease with loss of periodontal bone.  38 C.F.R. § 3.381(a); 38 C.F.R. § 4.150, Diagnostic Code 9913 (Note) (instructing that loss of the alveolar process due to periodontal disease is not compensable because it is not considered disabling); 64 Fed. Reg. 30,392 (June 8, 1999).  But see 38 C.F.R. § 3.381(b) (treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, or periodontal disease may still be service connected, but solely for outpatient dental treatment purposes).

Dental disabilities that are compensable include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible; loss of the mandible; nonunion or malunion of the maxilla or mandible; limited temporomandibular motion; loss of the ramus; loss of the condyloid or coronoid processes; and loss of the hard palate.   38 C.F.R. § 4.150, Diagnostic Codes 9900-9916 (2015).  

Loss of a tooth is compensable only if the loss was due to bone loss-the loss of substance of the body of the maxilla or mandible-caused by dental trauma or disease, such as osteomyelitis, and the masticatory surface cannot be restored by suitable prosthesis.  See 38 C.F.R. § 4.150, Diagnostic Code 9913 (Note) (instructing that disability ratings apply only to bone loss through trauma or disease such as osteomyelitis).

Whether the dental or oral disability is compensable or noncompensable, the result of combat wounds, or the result of service trauma must be considered.  38 C.F.R. § 3.381(a).  But see Nielson v. Shinseki, 607 F.3d 802, 804 (Fed. Cir. 2010) (service trauma is "an injury or wound produced by an external physical force during the performance of military duties, and does not include the intended result of proper medical treatment"); 38 C.F.R. § 3.306(b)(1); VAOGCPREC 5-97 ("service trauma" does not include the intended effects of therapy or restorative dental care or treatment during active service).  

The Veteran received dental treatment in service-several teeth were extracted and he had two surgeries involving the placement of freeze-dried bone allografts to regenerate previously lost connective tissue and/or bone, one of which also involved transplantation of gum tissue, to treat localized aggressive periodontitis.  See November 1998, September 2000, May 2006, July 2006 STRs. 

The record does not, however, show that the Veteran has a current compensable dental disability that is related to these in-service extractions and surgeries.  The relevant medical evidence shows that the Veteran has a current diagnosis of aggressive localized periodontitis.  See April 2011 VA Dental Examination.  Periodontal disease is any of a group of pathological conditions that affect the surrounding and supporting tissues of the teeth.  See Simington v. West, 11 Vet. App. 41, 42 (1998).  

While he does have loss of teeth due to in-service extractions, he does not have loss of teeth for VA compensation purposes.  The loss of any periodontal bone is not considered disabling for VA compensation purposes; the April 2011 VA dental examiner determined his loss of teeth did not involve a loss of substance of the body of the maxilla or mandible.  While a private treatment provider who treated the Veteran in 2008 found he had residual damage from the extraction of the teeth as well as bone loss, the Veteran has not asserted, and no evidence in the record suggests, that any teeth or non-periodontal bone was lost due to "service trauma." 

The Veteran has not asserted, and the record does not reveal, that he has been diagnosed with other dental conditions that are compensable for VA compensation purposes.  Therefore, as a matter of law, the Board cannot grant his appeal.  See Sabonis v. Brown, 6 Vet. App. 426, 430) (1994) (holding that "where the law and not the evidence is dispositive," the Board should deny a claim "because of the absence of legal merit or the lack of entitlement under the law").  Accordingly, the claim for service connection for compensation purposes for periodontitis (claimed as dental condition).


III.  Higher Rating

Tinnitus 

The Veteran contends that his tinnitus warrants a disability rating higher than 10 percent.  See June 2012 NOD; July 2014 Substantive Appeal.

Disability evaluations are governed by VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2015).  The percentage ratings in the Rating Schedule represent the "average impairment in earning capacity" resulting from service-connected disabilities, and residuals thereof, in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2015).  

Evaluating the same disability or manifestation under different diagnoses and using manifestations not resulting from service-connected disease or injury must be avoided.  38 C.F.R. § 4.14.  If, however, multiple diagnostic codes each require "distinct and separate" symptomatology that does not duplicate or overlap with symptomatology required in the other diagnostic codes, a veteran may be assessed multiple ratings.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994). 

The Veteran's tinnitus is rated under Diagnostic Code 6260, which contains the criteria for evaluations of subjective recurrent tinnitus.  38 C.F.R. § 4.87.  The maximum evaluation is 10 percent, regardless of whether the tinnitus is bilateral or perceived in the head.  See id. (Note 2).  

A disability rating higher than 10 percent for the Veteran's subjective recurrent tinnitus is not available under Diagnostic Code 6260, and no other diagnostic code appears to apply.  The Veteran's tinnitus has not been ascribed to any other underlying condition.  See id. (Notes 1, 3).  Consideration of staged ratings is therefore unnecessary.

The claim does not need to be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) (2015).  The Veteran's disability picture is not exceptional and the schedular rating criteria reasonably contemplate the severity and symptomatology of his disability.  His tinnitus manifestations include intermittent sounds that occur whenever the Veteran vacuums and last for 10-15 minutes after he stops vacuuming.  These symptoms are contemplated by Diagnostic Code 6260.  The Veteran does not have any symptoms or functional limitations not accounted for in the assignment of a 10-percent rating under the schedular criteria.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Accordingly, there is no evidence indicating that the Veteran's tinnitus presents 'such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  Consequently, the available schedular evaluations are adequate to rate this disability.  In the absence of this threshold finding, there is no need to consider whether there are 'related factors'' such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  

Consequently, the preponderance of the evidence weighs against assigning a disability rating higher than 10 percent for the Veteran's service-connected tinnitus.


ORDER

Entitlement to service connection for bilateral Achilles tendonitis is denied.

Entitlement to service connection for a bilateral leg condition is denied.

Entitlement to service connection for periodontitis (claimed as dental condition) for VA compensation purposes is denied.

Entitlement to an initial disability rating higher than 10 percent for tinnitus is denied.  


REMAND

Service Connection 

The Veteran contends that he has hearing loss and bilateral upper extremity peripheral neuropathy.  

During the April 2011 VA audiology examination, the Veteran demonstrated a speech recognition score in the left ear that would qualify as hearing loss for VA purposes; however, the April 2011 examiner opined that the result did not agree with puretone thresholds and was therefore unreliable.  VA should provide a new VA audiological examination to clarify whether the Veteran has hearing loss of the left ear for VA purposes.  As the Veteran must be provided an additional audiological examination, service connection for right ear hearing loss is deferred at this time.

Regarding peripheral neuropathy of the upper extremities, the record contains conflicting medical evidence regarding whether the Veteran has a diagnosis of neuropathy.  He reported tingling and numbness while riding a bicycle for an extended period of time, he demonstrated a positive impingement test in service, and his reports were later assessed by VA as occasional compression neuropathy.  See January 2010 STRs; June 2011 VA Treatment Records.  The Veteran asserted that he continued to experience the same symptoms of tingling and numbness while riding a bicycle following his separation from service; however, the July 2011 VA examiner found he did not demonstrate objective evidence of neuropathy.  VA should provide a new VA examination and obtain an opinion clarifying whether the Veteran has had a diagnosis of left or right upper extremity neuropathy at any point since filing his claim for service connection.

Higher Ratings

The Veteran asserted through his representative that his bilateral leg residual scars, status post-lacerations; bilateral tinea pedis and onychomycosis; herpes genitalis; bilateral pes planus and plantar fasciitis; right shoulder strain; and residuals of right hand, status post-transverse fracture of the distal fifth metacarpal, have worsened since his July 2011 VA examinations.  See June 2015 Appellate Brief.  Therefore, more contemporaneous VA examinations are necessary.  Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505 -06 (1998) ("Where the record does not adequately reveal the current state of the claimant's disability . . . the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination."); Caffrey v. Brown, 6 Vet. App. 377 (1994) (finding that a 23-month-old VA examination was too remote in time where evidence of worsening symptoms was submitted in the interim); see also VAOPGCPREC 11-95 (Apr. 7, 1995).

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's complete VA treatment records, dated from March 2014 forward.

2.  Make arrangements to obtain any treatment records from the Naval Hospitals in Jacksonville and Pensacola, and any other military medical treatment facility at which the Veteran has received treatment, dated from December 2010 forward.  

3.  After the above records have been obtained to the extent possible, schedule the Veteran for appropriate VA examinations to determine the severity of his bilateral leg residual scars, status post-lacerations; bilateral tinea pedis and onychomycosis; herpes genitalis; bilateral pes planus and plantar fasciitis; right shoulder strain; and residuals of right hand, status post-transverse fracture of the distal fifth metacarpal.  

If possible, the appropriate Disability Benefits Questionnaires (DBQs) should be completed.  

4.  Schedule the Veteran for a VA neurological examination to determine whether he has left and/or right upper extremity peripheral neuropathy; and if so, the etiology of that condition.  The claims folder must be made available to and be reviewed by the examiner, including a copy of this Remand.  All appropriate test and studies should be accomplished and all clinical findings should be reported in detail.


The examiner should answer the following questions.

(a) Does the Veteran have a current neurological disorder of the upper extremities, to include peripheral neuropathy?  

(b) If so, is it at least as likely as not (50 percent or greater probability) that the disorder had its clinical onset during service or is related to any incident of service?

The examiner should address the Veteran's complaints of tingling and numbness in the left and right arms and hands while riding a road bike for extended periods of time, as well as in-service assessments of those symptoms.  See January 2010 STRs (positive impingement test; no trauma, but weightlifter); June 2011 VA Treatment Records (normal strength in upper and lower extremities, normal left upper extremity range of motion, but with moderate click in upper shoulder on lowering arm from raised position that was difficult to reproduce; diagnosing occasional compression neuropathy with biking and left shoulder pain); July 2011 VA Neurology Examination (complaining of numbness and paresthesias in right and left hands when riding road bike for a long time; assessing no objective evidence of peripheral neuropathy in the bilateral upper extremities); January 2012 VA Treatment Records (active problem list includes shoulder arthralgia); June 2012 Notice of Disagreement; July 2014 Substantive Appeal (can no longer work construction or lift heavy equipment with left shoulder or hand).  

A fully articulated medical rationale for any opinion expressed must be set forth in the medical report.  

5.  Schedule for a VA audiology examination.  The claims folder must be made available to and be reviewed by the examiner, including a copy of this Remand.  

All indicated tests and studies should be completed, including the Maryland CNC test and a pure tone audiometry test.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current hearing loss disability had its clinical onset during active service or is related to in-service noise exposure

A fully articulated medical rationale for any opinion expressed must be set forth in the medical report.  

6.  Finally, after undertaking any other indicated development, readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should receive a Supplemental Statement of the Case and an opportunity to respond.  If necessary, the case should then be returned to the Board for further appellate action

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or the United States Court of 

Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


